Citation Nr: 1010614	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left knee tendonitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from November 1992 to 
September 1996.

This appeal to the Board of Veterans Appeals (the Board) is 
from a July 2004 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In September 2009, the Board remanded the claim for 
additional development.  

In August 2009, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge at the VARO on Travel 
Board.  A transcript is of record.  


FINDING OF FACT

The Veteran's service-connected left knee tendonitis is shown 
to be productive of complaints that include pain; full 
extension, and flexion to no less than 45 degrees; but not 
moderate recurrent subluxation or lateral instability, or 
ankylosis.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the Veteran's service-connected left knee tendonitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.7,4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that a rating in excess of 10 percent is 
warranted for his left knee tendonitis.  A review of the 
transcript of his hearing, held in August 2009, shows that he 
testified to the following: he takes hydrocodone for pain 
every day; he does physical therapy at home on a daily basis; 
he missed 20-30 days of work in the past year due to the 
knee; his left knee gives out regularly; he could not walk 
well or far, and he uses a metal, hinged knee brace.     

In January 1997, the RO granted service connection for left 
knee tendonitis, evaluated as 10 percent disabling.  There 
was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

In March 2003, the Veteran filed a claim for an increased 
rating, and in May 2003, the RO denied the claim.  There was 
no appeal, and the RO's decision became final.  Id.  

In October 2003, the Veteran underwent left knee surgery, and 
in November 2003, the RO granted a total temporary disability 
rating for the period from October 8, 2003 to January 31, 
2004, with the 10 percent rating to resume effective February 
1, 2004.  See 38 C.F.R. § 4.30 (2009).  In July 2004, the RO 
granted an extension of the Veteran's temporary total 
evaluation to March 31, 2004, with the 10 percent rating to 
resume effective April 1, 2004.  

The Veteran specifically appealed the RO's July 2004 
decision, to the extent that it assigned a 10 percent rating 
following surgery.  See Veteran's notice of disagreement, 
received in January 2005.    

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).  

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2009).  In this case, the Veteran's service 
treatment reports show that he was treated for knee pain on a 
number of occasions, and that his assessments tended to note 
PFS (patellorfemoral syndrome), RPPS (retropatellar pain 
syndrome), and patellar tendonitis.  Reports associated with 
a Medical Evaluation Board Proceeding, dated in February and 
March 1996, indicate that he was determined to be unfit for 
duty, and characterized his disability as bilateral patellar 
tendonitis.  

With regard to the post-service medical evidence, VA and non-
VA reports show a number of treatments for left knee pain.  
This evidence shows that in February 2000, the Veteran was 
afforded bilateral soft knee braces, with a "provisional" 
diagnosis of DJD (degenerative joint disease) of the knees 
(this diagnosis was not accompanied by corroborating findings 
in an X-ray report).  See February 2000 VA progress note.  
Reports from T.Q.C., M.D., show treatment for bilateral knee 
pain between 2001 and 2004 (prior to the period in issue), 
with notations of chondromalacia patella, and they include a 
number of findings noting that there was no instability.  See 
reports, dated in February 2001, July 2002, January 2003, and 
March 2004.  This evidence includes a magnetic resonance 
imaging (MRI) study, dated in July 2002, which noted "very 
mild chondromalacia of the patella," and small pes anserine 
bursitis.  A March 2003 VA examination report noted that 
there was no left knee instability, and contained diagnoses 
that included chronic left knee strain, status post 
tendonitis.  In October 2003, the Veteran underwent a left 
knee arthroscopy, chondroplasty, left retinacular release, 
with a postoperative diagnosis of chondromalacia patella, 
internal derangement of the left knee.  Reports from T.Q.C. 
indicated that the Veteran would need to be off of work 
through early April 2004.  

At all times, the RO has evaluated the Veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-
5257.  See 38 C.F.R. § 4.27 (2009) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).  This hyphenated diagnostic code may 
be read to indicate that tendonitis is the service-connected 
disorder, and it is rated as if the residual condition is 
left knee recurrent subluxation or instability under DC 5257.   

Under DC 5024, tenosynovitis is rated on limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, DC 5024.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  

The claims files include a VA examination report, dated in 
May 2005, which notes complaints of knee pain exacerbated by 
prolonged standing, walking, or bending.  On examination, 
there was no instability.  The diagnosis notes bilateral 
chondromalacia.  The report notes that X-rays were normal 
bilaterally.  

A VA examination report, dated in July 2007, indicates 
complaints of knee pain.  On examination, there was no 
ligamentous instability or deficit.  The diagnosis notes 
bilateral chondromalacia.  The diagnosis was patellar 
tendonitis.  An associated X-ray report notes that there were 
no significant changes from his May 2005 X-rays.  

A VA examination report, dated in November 2009, shows that 
the Veteran complained of constant, severe, left knee pain.  
On examination, there was no instability, and the examiner 
noted that there were no episodes of dislocation or 
subluxation.  The diagnosis notes left knee partial ACL tear.  

VA progress notes, dated between April 2004 and 2009, show 
many treatments for complaints of knee pain, to include 
complaints of "chronic instability," with notations of 
chondromalacia.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5257.  The evidence does not show that 
during the time period in issue, i.e., as of April 1, 2004, 
the Veteran had moderate recurrent subluxation or lateral 
instability of the left knee.  In this regard, the Veteran's 
history of his left knee disability shows that he was 
repeatedly noted not to have left knee instability, and all 
three of the VA examination reports dated during the time 
period in issue (in 2005, 2007, and 2009), show that on 
examination, there was no left knee instability.  There is no 
other competent evidence of record to show the presence of 
moderate left knee instability.  Accordingly, the Board finds 
that the criteria for a rating in excess of 10 percent under 
DC 5257 have not been met for the left knee, and that the 
claim must be denied.  In addition, since DC 5257 is not 
predicated on loss of range of motion, the regulations 
pertaining to functional loss, i.e., 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  

In reaching this decision, the Board stresses that it has 
considered the evidence which shows that the Veteran has 
received many treatments for complaints of knee pain, to 
include complaints of "chronic instability," and that the 
VA progress notes include "by history" notations of 
instability.  However, as a practical matter, a layperson may 
very well use the term "instability" in reference to a 
variety of symptoms, such as muscle weakness, and in any 
event, none of these reports are shown to have been based on 
a review of the Veteran's C-file, or any other detailed and 
reliable medical history, and none of these reports contain 
associated findings to show the actual presence of left knee 
instability.  When read in context, these notations are "by 
history" only, and are unsupported by the record.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006).  Thus, they do not warrant the 
grant of the claim for an increased rating.    

The Board has considered the possibility of a higher rating 
under another diagnostic code, Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).   

Under Diagnostic Code 5260, flexion limited to 30 degrees is 
20 percent disabling.  

Under Diagnostic Code 5261, extension limited to 15 degrees 
is 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, is rated as 20 percent disabling.  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a marked knee or ankle disability.   

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.  

The Board finds that the criteria for a rating in excess of 
10 percent for the left knee under either DC 5260 or 5261 
have not been met.  The VA examination reports of record show 
that the Veteran's left knee is shown to have no less than 
full extension, and flexion to no less than 45 degrees.  See 
also report from Dr. T.Q.C., dated April 14, 2004 (noting 
left knee extension to 0 degrees, and flexion to 100 
degrees).  Furthermore, there is no evidence of ankylosis of 
the left knee, or a malunion of the tibia and fibula, and the 
criteria for a rating in excess of 10 percent for the left 
knee under DCs 5256 and 5262 are not shown to have been met.  
Finally, with regard to DC 5258, the evidence does not show 
that the Veteran had a dislocated left semilunar cartilage.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under DCs 5256, 5258, 5260, 5261, and 
DC 5262 are not shown to have been met, and the claim must be 
denied.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss at any time.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

A finding of functional loss due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant."  38 C.F.R. § 4.40 (2009) (emphasis added).  
In this case, an initial matter, there are no X-ray (or MRI) 
reports of record to show that the Veteran has arthritis of 
the left knee.  See generally 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009) (degenerative arthritis must be established 
by X-ray findings).  

The medical evidence shows that the Veteran has repeatedly 
complained of such symptoms as left knee pain, and 
instability, and that he has been noted to use a brace and to 
walk with a cane.  However, the medical evidence does not 
contain sufficient evidence of left knee pathology to warrant 
a higher rating.  In this regard, his X-rays in 2005 and 2007 
were essentially normal.  In fact, left knee pathology is not 
demonstrated until his November 2009 VA examination, at which 
time his X-ray was noted to show "minimal" narrowing of the 
medial joint compartment with small enthesophyte off of the 
patella, and no acute osseous abnormalities, and unremarkable 
soft tissues.  An associated MRI report contains an 
impression noting "mild" edema of Hoffa's fat and the ACL 
(anterior cruciate ligament) tibial insertion, which "may" 
represent a "partial" tear of the ACL at its insertion, 
with the ACL otherwise within normal limits, and 
enthesophytic changes of the extensor mechanism at its 
insertion on the patella.  Thus, despite his constant 
complaints of severe left knee symptoms, the demonstrated 
left knee pathology does not warrant an increased rating due 
to functional loss.  Id.  

The Board points out that the evidence pertaining to such 
symptoms as neurological impairment, incoordination, loss of 
strength, and other such findings, is also not supportive of 
a higher rating on the basis of functional loss due to pain.  
In this regard, the July 2007 VA examination report notes 
that there was no increased limitation of motion due to 
weakness, fatigability, or incoordination, and that 
repetitive use "was not a problem."  The examiner noted 
that although the Veteran complained of pain "on virtually 
every" movement, and every examining maneuver, that he got 
in an out of his chair, and on and off of the examining 
table, with minimal difficulty.  He stated, "I am unable to 
find a distinct abnormality here."  The November 2009 VA 
examination report notes that there was some weakness, but 
that there was no patellar or meniscus abnormality, no 
abnormal tendons or bursae, and no other knee abnormalities.  
It was further noted that this condition did not affect the 
motion of the joint, that there was no incoordination, and 
that there were no additional limitations after repetitions 
of motion.  Finally, VA progress notes include findings of 
5/5 strength in all muscle groups (in May 209), as well as 
4/5 strength in the left lower extremity, and that there was 
no atrophy (in October 2009).  In summary, even taking into 
account the notations of muscle weakness and the findings as 
to functional impairment, there is no medical evidence 
showing that the Veteran has such symptoms as neurological 
impairment or incoordination, and the Board finds that, when 
the ranges of motion in the left knee are considered together 
with the evidence of functional loss due to left knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the left knee more nearly approximates 
the criteria for a rating in excess of 10 percent under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the Veteran's 
knee extension is limited to the extent necessary to meet the 
criteria for a separate compensable rating.  38 C.F.R. 
§ 4.71, Plate II, DCs 5260, 5261.  Additionally, to assign 
two, separate compensable ratings solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 
69 Fed. Reg. 59990 (2005).  Accordingly, the claim must be 
denied.  

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In reaching this decision, the Board 
has considered notations in the May 2005 VA examination 
report, that the Veteran's bilateral knee disorders make it 
"difficult" for him to do any type of manual labor or a 
desk job because of constant pain.  The Board has similarly 
considered notations and statements in the November 2009 VA 
examination report, which indicates that the Veteran reported 
that he had missed ten weeks of work in the last 12 months 
due to left knee symptoms, that he had "increased 
absenteeism," due to left knee symptoms, that he worked 
full-time as a social worker, and that he had difficulty 
standing more than five to ten minutes, or walking "more 
than a few feet."  The report notes that he had moderate to 
severe effects on usual daily activities, with significant 
limitations standing and walking.  

With regard to the May 2005 report, the examiner stated that 
the Veteran's C-file was not available for review, nor is it 
shown to have been based on any other detailed and reliable 
medical history.  This opinion also attributes his 
"difficulty" to both his left and his right knees, and it 
appears to have been based, at least in part, on his 
assertion that he was "fired" from the postal service 
(implicitly due to knee symptoms).  However, there is no 
objective evidence to support this.  See e.g., Dr. T.Q.C.'s 
Department of Labor questionnaire, dated in September 2003 
(indicating that the Veteran would be able to return to work 
with limitations in early April 2004).  These notations are 
also inconsistent with a notation in the July 2007 VA 
examination report, which shows that the Veteran reported 
that he had been employed as a social worker for a year and a 
half (with another employer), and that although he had some 
limitations on activities involving standing and walking, he 
had "no significant limitations on employment."  With 
regard to the November 2009 report, there is no objective 
evidence of record to show that he missed ten weeks of work 
over the past year, and the aforementioned complaints and 
findings are insufficiently supported when read together with 
the other findings of record, nor are they supported by the 
evidence as to left knee pathology.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2004 and October 2009.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The March 2004 VCAA notice was issued in association with the 
Veteran's claim for an extension of his temporary total 
evaluation under 38 C.F.R. § 4.30, and the issue on appeal 
arose from the RO's ensuing July 2004 decision.  To the 
extent that it may be argued that the March 2004 VCAA notice 
did not comply with the requirement that the notice must 
precede the adjudication, after the March 2004 letter was 
sent, the case was readjudicated on a number of occasions.  
Most recently, in December 2009, following the issuance of 
the October 2009 VCAA notice, a Supplemental Statement of the 
Case was provided to the appellant.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA 
cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  Furthermore, a review of the Veteran's statements, 
and those of his representative, indicates that the Veteran, 
or those acting on his behalf, have actual knowledge of what 
is needed to grant the claim, and that they have had a 
meaningful opportunity to participate in the development of 
his claim.  See e.g., brief received in February 2010.  In 
August 2009, the Veteran was afforded a hearing.  In summary, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
three examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for service-connected left 
knee tendonitis is denied




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


